




EXHIBIT 10.3
STOCK PLEDGE AGREEMENT
 
This STOCK PLEDGE AGREEMENT (this (“Agreement”) is made this 18th day of March,
2010 by and between SILICON VALLEY BANK, a California corporation with a loan
production office located at 380 Interlocken Crescent, Suite 600, Broomfield,
Colorado 80021  (“Bank”), and WIRELESS RONIN TECHNOLOGIES, INC. (“Pledgor”),
with offices located at 5929 Baker Road, Suite 475, Minneapolis, Minnesota
55345.
 
RECITALS
 
Bank proposes to make certain loans to Pledgor, a Minnesota corporation pursuant
to a Loan and Security Agreement dated as of even date herewith (the “Loan
Agreement”).  To secure the Obligations, as defined in the Loan Agreement,
Pledgor has agreed to pledge to Bank one hundred percent (100%) of the
outstanding capital stock of each Subsidiary listed on Exhibit A hereto (the
“Pledged Subsidiaries”), in each case in which Pledgor now owns or hereafter
acquires an interest (collectively, the “Shares”).  The current issued and
outstanding Shares are also listed on Exhibit A hereto.  Any capitalized terms
used without definition herein shall have the meanings assigned to them in the
Loan Agreement.
 
NOW, THEREFORE, Pledgor and Bank agree as follows:
 
1.           Pledge of Securities.
 
A.           Pledgor hereby pledges, assigns and delivers to Bank and grants to
Bank a security interest in the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing
(all hereinafter called the “Pledged Collateral”), as security for the prompt
performance of all of the Obligations, as defined in the Loan Agreement, and
Pledgor’s obligations hereunder.
 
B.           The term “Pledged Collateral” shall also include any securities,
instruments or distributions of any kind issuable, issued or received by Pledgor
upon conversion of, in respect of, or in exchange for any other Pledged
Collateral, including, but not limited to, those arising from a stock dividend,
stock split, reclassification, reorganization, merger, consolidation, sale of
assets or other exchange of securities or any dividends or other distributions
of any kind upon or with respect to the Pledged Collateral.
 
C.           The certificate or certificates for the securities included in the
Pledged Collateral (if such securities are certificated), accompanied by an
instrument of assignment duly executed in blank by Pledgor, have been, or will
be immediately upon the subsequent receipt thereof by Pledgor, delivered by
Pledgor to Bank.  To the extent such securities are uncertificated, Pledgor
hereby acknowledges and agrees that such securities shall only be certificated
after prior written notice has been provided to Bank, and upon such
certification, such securities shall promptly be delivered to Bank, accompanied
by an instrument of assignment duly executed in blank by Pledgor.  Pledgor shall
cause the books of each Pledged Subsidiary to reflect the pledge of the
Shares.  Upon the occurrence and during the continuance of an Event of Default
hereunder, Bank may effect the transfer of any securities included in the
Pledged Collateral into the name of Bank and cause new certificates representing
such securities to be issued in the name of Bank.  Pledgor will execute and
deliver such documents, and take or cause to be taken such actions, as Bank may
reasonably request to perfect or continue the perfection of Bank’s security
interest in the Pledged Collateral.
 
 
 

--------------------------------------------------------------------------------

 
D.           Pledgor agrees to execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Pledged Collateral or to effect the purposes of this Agreement.
 
2.           Representations, Warranties and Covenants.  Pledgor represents and
warrants to and covenants with Bank that:
 
A.           The Pledged Collateral is owned by Pledgor free and clear of any
security interests, liens or encumbrances, subject to applicable foreign law
with respect to Foreign Subsidiaries;
 
B.           Pledgor has full power and authority to create a first lien,
subject to applicable foreign law with respect to Foreign Subsidiaries, on the
Pledged Collateral in favor of Bank and no disability or contractual obligation
exists which would prohibit Pledgor from pledging the Pledged Collateral
pursuant to this Agreement, and Pledgor will not assign, create or permit to
exist any other claim to, lien or encumbrance upon, or security interest in any
of the Pledged Collateral;
 
C.           There are no subscriptions, warrants or other options exercisable
with respect to the Shares;
 
D.           The Shares have been duly authorized and validly issued, and are
fully paid and non-assessable; and
 
E.           The Pledged Collateral is not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Pledgor knows of no reasonable grounds for the institution of any such
proceedings.
 
All the above representations and warranties shall survive the making of this
Agreement.
 
3.           Voting Prior to Demand.  Unless an Event of Default (as defined
below) shall have occurred and be continuing, Pledgor shall be entitled to
exercise any voting rights with respect to the Pledged Collateral and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms.  All such rights of
Pledgor to vote and give consents, waiver and ratifications shall upon notice to
Pledgor cease in case such an Event of Default hereunder shall occur and be
continuing.
 
4.           Events of Default.  Each of the following shall constitute an event
of default (“Event of Default”) hereunder:
 
A.           The occurrence of an Event of Default under the Loan Agreement; or
 
B.           The breach of any provision of this Agreement by Pledgor or the
failure by Pledgor to observe or perform any of the provisions of this Agreement
(in any case, after giving effect to any applicable cure or grace period).
 
 
2

--------------------------------------------------------------------------------

 
5.           Bank’s Remedies Upon Default.
 
A.           Upon the occurrence and during the continuance of an Event of
Default, Bank shall have the right, subject to applicable foreign law with
respect to Foreign Subsidiaries,  to exercise all such rights as a secured party
under the Uniform Commercial Code of the State of Illinois as it, in its sole
judgment, shall deem necessary or appropriate, including the right to sell all
or any part of the Pledged Collateral at one or more public or private sales
upon ten (10) days’ written notice to Pledgor, and any such sale or sales may be
made for cash, upon credit, or for future delivery, and in connection therewith,
Bank may grant options, provided that any such terms or options shall, in the
best judgment of Bank, be extended only in order to obtain the best possible
price.
 
B.           Pledgor recognizes that Bank may be unable to effect a public sale
of all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Act”), so that Bank
may be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Pledged Collateral for their own account, for investment and without a view to
the distribution or resale thereof.  Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Pledged Collateral were sold at public sales, and agrees that Bank has no
obligation to delay the sale of any of the Pledged Collateral for the period of
time necessary (even if Bank would agree), to register such securities for sale
under the Act.  Pledgor agrees that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.
 
C.           After the sale of any of the Pledged Collateral, Bank may deduct
all reasonable legal and other expenses and attorney’s fees for preserving,
collecting, selling and delivering the Pledged Collateral and for enforcing its
rights with respect to the Obligations, and shall apply the residue of the
proceeds to the Obligations in such manner as Bank in its reasonable discretion
shall determine, and shall pay the balance, if any to Pledgor.
 
6.           Pledgor Waivers.  Pledgor waives any right to require Bank to
(a) proceed against the Pledged Subsidiaries, any guarantor or any other person;
(b) proceed against or exhaust any security held from the Pledged Subsidiaries;
(c) marshal any assets of the Pledged Subsidiaries; or (d) pursue any other
remedy in Bank’s power whatsoever.  Bank may, at its election, exercise or
decline or fail to exercise any right or remedy it may have against the Pledged
Subsidiaries or any security held by Bank, including without limitation the
right to foreclose upon any such security by judicial or nonjudicial sale,
without affecting or impairing in any way the liability of Pledgor
hereunder.  Pledgor waives any defense arising by reason of any disability or
other defense of the Pledged Subsidiaries or by reason of the cessation from any
cause whatsoever of the liability of the Pledged Subsidiaries.  Until the
indefeasible payment in full of the Obligations, Pledgor waives (i) any setoff,
defense or counterclaim that Pledgor or any of the Pledged Subsidiaries may have
against Bank; (ii) waives any right of subrogation or reimbursement,
contribution or other rights against the Pledged Subsidiaries; (iii) any right
to enforce any remedy that Bank now has or may hereafter have against any of the
Pledged Subsidiaries; (iv) any defense arising out of the absence, impairment or
loss of any right of reimbursement or subrogation or any other rights against
any of the Pledged Subsidiaries; (v) all rights to participate in any security
now or hereafter held by Bank; and (vi) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of acceptance of this Agreement, notices of any default,
notices of payment and nonpayment, or any nonpayment at maturity, notices of
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees at any time held by Bank on which
Pledgor may in any way be liable, and notices of the existence, creation, or
incurring of new or additional indebtedness, in each case other than as
specifically provided for in the Loan Documents.  Pledgor assumes the
responsibility for being and keeping itself informed of the financial condition
of the Pledged Subsidiaries and of all other circumstances bearing upon the risk
of nonpayment of any indebtedness or nonperformance of any obligation of
Pledgor, warrants to Bank that it will keep so informed, and agrees that absent
a request for particular information by Pledgor, Bank shall have no duty to
advise Pledgor of information known to Bank regarding such condition or any such
circumstances.
 
 
3

--------------------------------------------------------------------------------

 
7.           Insolvency.  If Pledgor becomes insolvent or is adjudicated
bankrupt or file a petition for reorganization, arrangement, composition or
similar relief under any present or future provision of the United States
Bankruptcy Code, or if such a petition is filed against Pledgor, and in any such
proceeding some or all of any indebtedness or obligations under the Loan
Documents are terminated or rejected or any obligation of Pledgor is modified or
abrogated, or if Pledgor’s obligations are otherwise avoided for insolvency,
bankruptcy or any similar reason, Pledgor agrees that Pledgor’s liability
hereunder shall not thereby be affected or modified and such liability shall
continue in full force and effect as if no such action or proceeding had
occurred.  This Agreement shall continue to be effective or be reinstated, as
the case may be, if any payment must be returned by Bank upon the insolvency,
bankruptcy or reorganization of Pledgor, any other person, or otherwise, as
though such payment had not been made.
 
8.           Intentionally deleted.
 
9.           Notices.  Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement or any other agreement
entered into in connection herewith shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail, postage prepaid, return receipt requested, or by prepaid
telefacsimile to Pledgor or to Bank, as the case may be, at its addresses set
forth below.  Such notice shall be deemed effective three (3) days after deposit
if sent by first class mail, upon actual receipt if personally delivered or sent
by certified mail, or upon confirmed transmission if sent via telefacsimile.
 
 
4

--------------------------------------------------------------------------------

 
If to Pledgor:                        Wireless Ronin Technologies, Inc.
 
          5920 Baker Road, suite 475
 
          Minneapolis, Minnesota 55345
 
          Attn: Mr. Darin McAreavey
 
          Fax:  (952) 974-7887
 
          Email: dmcareavey@wirelessronin.com
 
If to Bank:                             Silicon Valley Bank
 
          380 Interlocken Crescent, Suite 600
 
          Broomfield, Colorado 80021
 
          Attn: Mr. Adam Glick
 
         Fax:  (617) 880-3456
 
         Email: aglick@svb.com
 
 
with a copy to:
Riemer & Braunstein LLP

 
 
Three Center Plaza

 
 
Boston, Massachusetts 02108

 
 
Attn:  Charles W. Stavros, Esquire

 
 
Fax: (617) 880-3456

 
 
Email: cstavros@riemerlaw.com

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
10.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
The laws of the State of Illinois shall apply to this Agreement.  PLEDGOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF ILLINOIS IN ANY ACTION, SUIT, OR PROCEEDING OF ANY
KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK
SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
PLEDGOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE BANK’S RIGHTS AGAINST PLEDGOR OR ITS PROPERTY.
 
PLEDGOR AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
 
5

--------------------------------------------------------------------------------

 
11.           Amendment of Loan Documents.  Pledgor authorizes Bank, without
notice or demand and without affecting its liability hereunder, from time to
time to apply such security and direct the order or manner of sale thereof as
set forth in the Loan Agreement.  This Agreement may not be amended or modified
except by a written instrument signed by Bank and Pledgor.
 
12.           This Agreement and the agreements and instruments executed in
connection therewith constitute the entire agreement between Bank and Pledgor
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written.
 
13.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same document.
 
14.           Upon payment in full of the Obligations and at such time as Bank’s
obligation to make Credit Extension has terminated, Bank shall release its lien
and security interests in Pledged Collateral and all rights therein shall revert
to Pledgor.
 
[Signature page follows.]
 

 

 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois, as of the date
first written above.
 
PLEDGOR:
 
WIRELESS RONIN TECHNOLOGIES, INC.
 
By: /s/ Darin McAreavey
 
Name: Darin McAreavey
 
Title: CFO
 
BANK:
 
        SILICON VALLEY BANK
 
By: /s/ Adam Glick
 
Name: Adam Glick
 
Title: Relationship Manager
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Pledged Shares
 
 
Pledgor
Issuer
Interest in Issuer
% of
Ownership
% of
Ownership Pledged*
WIRELESS RONIN TECHNOLOGIES, INC.
WIRELESS RONIN TECHNOLOGIES (CANADA), INC.
Shares
100%
100%
                                                           



 
* If and/or when certificated, such stock and/or membership interest
certificates shall be delivered to Bank, together with a stock/membership power
executed in blank.
 

